Citation Nr: 1734624	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left ankle and foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from training  from July 1981 to November 1981 and active duty from April 1982 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in March 2014 and September 2016 and was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim has been remanded previously to obtain medical opinions that considered the Veteran's statements that he had continuous pain since service and notations of frequent complaints of pain and numbness in VA treatment records.

On November 2016 VA examination, the examiner provided a negative nexus opinion, noting that the Veteran's service treatment record (STRs) showed an ankle injury in March 1983, which did not specify which ankle, and showed resolution of the injury, and "there had been 25 years since separation from the service when a diagnosis of pes planus was made on the left" foot.  She reasoned that "there is no nexus between the injury assumed to be on the left ankle/foot in 1983 and the diagnosis made in November 2008," as "it would be pure speculation to find a link between the 2 events."

The November 2016 VA opinion is inadequate.  The examiner failed to provide an adequate conclusion addressing the Veteran's reports of continuous pain since separation from service and frequent reports of pain and numbness in VA treatment records or explain why those reports should not be considered.  Once VA undertakes the effort to provide an examination, it must provide an adequate on.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the opinion rendered is inadequate, the Board finds that there has not been substantial compliance with the Board's September 2016 remand and the claim must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for a left foot or ankle disability since October 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2. After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the November 2016 VA examiner (or from another provider if the November 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diagnosed left foot and ankle disabilities to include pes planus, manifested during service, or is otherwise related to service?

The examiner should assume the Veteran did not have pes planus upon entry into service.

In providing the opinion, the examiner should specifically consider, and discuss as necessary the Veteran's reports of continuous pain since service and frequents complaints of pain and numbness in VA treatment records.  If the examiner rejects the Veteran's reports, the examiner must provide reasons why. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




